DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 9/29/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
Claim 4 is objected to because of the following informalities:  “additives” should be “additive” (line 2).  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-15, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the instant claim uses the limitation “a top layer formed of ceramic granules bonded together using a third polymer layer, wherein the top layer is ingrained on the second polymer layer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the instant claim uses the limitation “a top layer formed of ceramic granules bonded together using a third layer of polymer, wherein the third layer of polymer comprises a fourth fire and flame resistant additive; wherein the top layer is ingrained on the second polymer layer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 27, the instant claim uses the limitation “wherein the top layer is formed of ceramic granules bonded together using a third layer of polymer, wherein the third layer of polymer comprises a fourth fire and flame resistant additive; ingraining the top layer on the second polymer layer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner notes that the instant specification reads as if the ceramic granules are ingrained in a top polymer layer; but these limitations read as if the granules are bound with a layer of polymer and the combination of granules with the polymer is ingrained in the layer below it which does not appear to be supported by the instant specification.
Regarding claims 4-8, 12-15, and 28-32, these claims are rejected for failing to fix the deficiencies of claims 1, 11, and 27. 
Claim 7 states “the layer of polymer primer to result in a stable and uniform layer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 30-32 state “wherein the felt is a fiberglass mat felt” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11-15, and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 11, and 27, the instant claims use the limitations “first,” second,” “third,” and/or “fourth” in regard to the fire and flame resistant additive(s) and cement additive(s), but it would have been unclear to one of ordinary skill in the art at the time of invention is this just merely describing the sequence of additives or meaning the additives are unique or different. The Examiner notes the latter would not appear to be supported by the specification. For examination purposes, the Examiner will assume these are sequential additives and may be the same.
Regarding claims 5-8, 12-15, and 28-32, these claims are rejected for failing to fix the deficiencies of claims 1, 11, and 27. 

Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7, 8, 11, 12, 14, 15, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al (US 2013/0065020 A1) in view of Cruz et al (US 2010/0167013 A1).
	 Regarding claims 1, 4, and 27-29, Loftus teaches roofing membranes that may be rolled (i.e., highly flexible roofing sheet) (para 30, 40, 68; fig 18) comprising a reinforcing layer (200) or adhesion promoting layer (300) that may be made of combinations of non-wovens; knitted fabrics, and felt; wherein the reinforcing layer may contain a polymer adhesive (para 56, 62, 63) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention first layer defined by a non-woven geo-textile fabric layer formed by a layer of felt adhered to a layer of non-woven textile.
	Loftus teaches the use of a polymer membrane layer (22) (i.e., polymer primer layer) and an adhesive layer (24) (i.e., a first polymer layer applied directly over the layer of polymer primer); wherein the membrane layer may any combination of thermoset or thermoplastic materials; wherein the adhesive layer may be that of thermoplastic or acrylics (para 37-44; fig 2). In addition, Loftus teaches ceramic coated granules (28) applied and pressed into the adhesive layer (para 42; fig 2) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a top layer formed of ceramic granules bonded together using a polymer layer; wherein the top layer is ingrained on another polymer layer. 
Loftus further teaches the membrane and reinforcing layer may have fire retardant properties (para 57) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the layer of polymer primer is mixed with a first fire and flame resistant additive. 
	Loftus fails to suggest the first polymer layer comprises a polymer mixed with a first cement additive and a second fire and flame resistant additive; a second polymer layer applied over the first polymer layer, wherein the second polymer layer comprises a polymer mixed with a second cement additive and a third fire and flame resistant additive; wherein the first polymer layer and the second polymer layer comprise a same thickness; wherein the first polymer layer is positioned between the non-woven geo-textile fabric layer and the second polymer layer; a top layer formed of ceramic granules bonded together using a third polymer layer, wherein the top layer is ingrained on the second polymer layer; wherein said top layer further comprises a fourth fire resistant additives and flame resistant additive.
	Cruz teaches thermoplastic roofing membranes formed by combining particles of crosslinked rubber and a suspension polymer dispersion, or a coagulated aqueous latex (co)polymer dispersion, to form a mixture in aqueous dispersion, which aqueous dispersion mixture is subjected to solid state shear pulverization to form materials that can be processed as thermoplastics (abstract); wherein the polymer or slurry mixture may comprise acrylics (para 32-33) and additives such as fire retardants, cementitious compounds, and pigments (para 66). Cruz further teaches the composite material or roofing membrane comprise reinforcing materials, such as non-wovens, or scrim, and the like, as known in the art (para 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the thermoplastics of Cruz for the thermoplastics of the adhesive and membrane layer of Loftus, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding the limitations “the first polymer layer comprises a polymer mixed with a first cement additive and a second fire and flame resistant additive; a second polymer layer applied over the first polymer layer, wherein the second polymer layer comprises a polymer mixed with a second cement additive and a third fire and flame resistant additive; wherein the first polymer layer and the second polymer layer comprise a same thickness; wherein the first polymer layer is positioned between the non-woven geo-textile fabric layer and the second polymer layer; a top layer formed of ceramic granules bonded together using a third polymer layer, wherein the top layer is ingrained on the second polymer layer; wherein said top layer further comprises a fourth fire resistant additives and flame resistant additive;” Loftus teaches the layers of granules, adhesive, waterproof membranes, reinforcement layers, and/or adhesion promoting layers disclosed herein can be combined in a variety of different ways to construct many different granule coated waterproof membranes (para 66). Furthermore, Cruz teaches its thermoplastic processing forms a sheet or film and the methods further comprise laminating the sheets or film with other sheets, films or lamina; and the shapeable composites may comprise multilayer articles, laminates, roofing materials, or roofing membranes having the shapeable composite as one or more layer (para 69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the layers comprising the roofing membrane of Loftus as modified by Cruz, since express motivation is given both by Loftus and Cruz, and in addition to since it would have increased the overall strength and weatherability of the membrane through increasing its thickness, In addition, duplication of parts (i.e., layers) is prima facie obvious (MPEP § 2144.04 VI B). Hence, the combined teachings of Loftus and Cruz would have rendered obvious to one of ordinary skill in the art at the time of invention an embodiment wherein the first polymer layer comprises a polymer mixed with a first cement additive and a second fire and flame resistant additive; a second polymer layer applied over the first polymer layer, wherein the second polymer layer comprises a polymer mixed with a second cement additive and a third fire and flame resistant additive; wherein the first polymer layer and the second polymer layer comprise a same thickness; wherein the first polymer layer is positioned between the non-woven geo-textile fabric layer and the second polymer layer; a top layer formed of ceramic granules bonded together using a third polymer layer, wherein the top layer is ingrained on the second polymer layer; wherein said top layer further comprises a fourth fire resistant additives and flame resistant additive
	Loftus teaches the roofing membranes are rolled (para 30, 40, 68; fig 18) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the configuration of the first polymer layer and the second polymer layer allows the roofing sheet to flex without fracturing any layer thereof.
	The limitations “providing,” “applying,” “adding,” “drying,” “ingraining,” etc, and the limitations of claim 28 and 29 are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the instant claims and the product of Loftus as modified by Cruz.
	Regarding claim 5, Cruz teaches the polymers or slurry mixtures used to form the roofing membranes may contain pigments or colorants (para 66). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to add pigments to the layers of the waterproof membrane of Loftus as modified by Cruz to change the layers to the desired colors or for aesthetic effects.
	Regarding claim 7, Cruz teaches its sheets produced may be of 40 mills (i.e., stable and uniform) (para 76).
The limitation “wherein the layer of polymer primer is applied at a constant supply of air pressure after the first fire and flame resistant additive is added to the layer of polymer primer” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 7 and the product of Loftus as modified by Cruz.
Regarding claim 8, Cruz suggests the use of cementitious compounds (para 66), so it would have been obvious to one of ordinary skill in the art at the time of invention to select that of a portland cement or a calcium cement, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claims 30 and 32, Loftus suggests the fabrics may be made of nonwoven glass (i.e., a fiberglass mat felt) (para 56). 

Regarding claim 11, Loftus teaches roofing membranes that may be rolled (i.e., highly flexible roofing waterproof roofing membrane) (para 30, 40, 68; fig 18) comprising a reinforcing layer (200) or adhesion promoting layer (300) that may be made of combinations of non-wovens; knitted fabrics, and felt; wherein the reinforcing layer may contain a polymer adhesive (para 56, 62, 63) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a first layer defined by a non-woven geo-textile fabric layer formed by a layer of felt adhered to a layer of non-woven textile.
	Loftus teaches the use of a polymer membrane layer (22) (i.e., a layer of polymer primer applied directly to the non-woven geo-textile fabric) and an adhesive layer (24) (i.e., a first polymer layer applied directly over the layer of polymer primer); wherein the membrane layer may any combination of thermoset or thermoplastic materials; wherein the adhesive layer may be that of thermoplastic or acrylics (para 37-44; fig 2). In addition, Loftus teaches ceramic coated granules (28) applied and pressed into the adhesive layer (para 42; fig 2) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a top layer formed of ceramic granules bonded together using a polymer layer; wherein the top layer is ingrained on another polymer layer. 
Loftus further teaches the membrane and reinforcing layer may have fire retardant properties (para 57) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the layer of polymer primer is mixed with a first fire and flame resistant additive. 
	Loftus fails to suggest the first polymer layer comprises a polymer mixed with a first cement additive and a second fire and flame resistant additive; a second polymer layer applied over the first polymer layer, wherein the second polymer layer comprises a polymer mixed with a second cement additive and a third fire and flame resistant additive; wherein the first polymer layer and the second polymer layer comprise a same thickness; wherein the first polymer layer is positioned between the non-woven geo-textile fabric layer and the second polymer layer; a top layer formed of ceramic granules bonded together using a third polymer layer, wherein the third layer of polymer comprises a fourth fire and flame resistant additive; wherein the top layer is ingrained on the second polymer layer.
	Cruz teaches thermoplastic roofing membranes formed by combining particles of crosslinked rubber and a suspension polymer dispersion, or a coagulated aqueous latex (co)polymer dispersion, to form a mixture in aqueous dispersion, which aqueous dispersion mixture is subjected to solid state shear pulverization to form materials that can be processed as thermoplastics (abstract); wherein the polymer or slurry mixture may comprise acrylics (para 32-33) and additives such as fire retardants, cementitious compounds, and pigments (para 66). Cruz further teaches the composite material or roofing membrane comprise reinforcing materials, such as non-wovens, or scrim, and the like, as known in the art (para 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the thermoplastics of Cruz for the thermoplastics of the adhesive and membrane layer of Loftus, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding the limitations “the first polymer layer comprises a polymer mixed with a first cement additive and a second fire and flame resistant additive; a second polymer layer applied over the first polymer layer, wherein the second polymer layer comprises a polymer mixed with a second cement additive and a third fire and flame resistant additive; wherein the first polymer layer and the second polymer layer comprise a same thickness; wherein the first polymer layer is positioned between the non-woven geo-textile fabric layer and the second polymer layer; a top layer formed of ceramic granules bonded together using a third polymer layer, wherein the third layer of polymer comprises a fourth fire and flame resistant additive; wherein the top layer is ingrained on the second polymer layer;” Loftus teaches the layers of granules, adhesive, waterproof membranes, reinforcement layers, and/or adhesion promoting layers disclosed herein can be combined in a variety of different ways to construct many different granule coated waterproof membranes (para 66). Furthermore, Cruz teaches its thermoplastic processing forms a sheet or film and the methods further comprise laminating the sheets or film with other sheets, films or lamina; and the shapeable composites may comprise multilayer articles, laminates, roofing materials, or roofing membranes having the shapeable composite as one or more layer (para 69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the layers comprising the roofing membrane of Loftus as modified by Cruz, since express motivation is given both by Loftus and Cruz, and in addition to since it would have increased the overall strength and weatherability of the membrane through increasing its thickness, In addition, duplication of parts (i.e., layers) is prima facie obvious (MPEP § 2144.04 VI B). Hence, the combined teachings of Loftus and Cruz would have rendered obvious to one of ordinary skill in the art at the time of invention an embodiment wherein the first polymer layer comprises a polymer mixed with a first cement additive and a second fire and flame resistant additive; a second polymer layer applied over the first polymer layer, wherein the second polymer layer comprises a polymer mixed with a second cement additive and a third fire and flame resistant additive; wherein the first polymer layer and the second polymer layer comprise a same thickness; wherein the first polymer layer is positioned between the non-woven geo-textile fabric layer and the second polymer layer; a top layer formed of ceramic granules bonded together using a third polymer layer, wherein the top layer is ingrained on the second polymer layer; wherein said top layer further comprises a fourth fire resistant additives and flame resistant additive.
	Loftus teaches the roofing membranes are rolled (para 30, 40, 68; fig 18) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the configuration of the first polymer layer and the second polymer layer allows the roofing sheet to flex without fracturing any layer thereof.
Regarding claim 12, Cruz teaches the polymers or slurry mixtures used to form the roofing membranes may contain pigments or colorants (para 66). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to add pigments to the layers of the waterproof membrane of Loftus as modified by Cruz to change the layers to the desired colors or for aesthetic effects.
Regarding claim 14, the limitation of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 14 and the product of Loftus as modified by Cruz.
Regarding claim 15, Cruz suggests the use of cementitious compounds (para 66), so it would have been obvious to one of ordinary skill in the art at the time of invention to select that of a portland cement or a calcium cement, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 31, Loftus suggests the fabrics may be made of nonwoven glass (i.e., a fiberglass mat felt) (para 56). 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loftus and Cruz as applied to claim 1 and 11 above, and further in view of Newton et al (US 2005/0136758 A1).
	Loftus as modified by Cruz teaches the highly flexible roofing sheet of claim 1 and the highly flexible roofing membrane of claim 11.
	Loftus as modified by Cruz fails to suggest wherein said non-woven geo-textile fabric comprises felt of weight at least 3.5 ounce per square yard.
	Newtown teaches roofing membranes or sheet that comprise fabrics such as combination of non-woven and/or felts bound together and thermoplastic coatings (para 21, 56, 64, 77, 83); wherein the fabrics may be lightweight and have a weight of 3-10 ounce per square yard which encompasses or overlaps the range of the instant claims.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use non-woven geo-textile fabrics with the weights of Newton in the roofing sheets or membranes of Loftus as modified by Cruz as a matter of design choice as suggested by the prior art of record. Furthermore, it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
	The Examiner notes the After Final Consideration Request dated 9/29/22 was not considered due to being superseded by the concurrently filed Request for Continued Examination.
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783